Citation Nr: 1827359	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  07-29 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected post traumatic headaches for the period from  December 1, 2004 to December 1, 2005.
2.  Entitlement to a disability rating in excess of 50 percent for service-connected post traumatic headaches, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, from December 1, 2005.

3.  Entitlement to a disability rating in excess of 20 percent for service-connected residuals of fracture of the cervical spine, prior to May 16, 2016.

4.  Entitlement to a disability rating in excess of 40 percent for service-connected residuals of fracture of the cervical spine, from  May 16, 2016

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected cervical spine and/or headache disability(ies),  on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), prior to December 1, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active military service from May 1978 to May 1982. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2006 rating decision in which the RO continued a 10 percent rating for the Veteran's service-connected headaches and a 20 percent rating for cervical spine disability.  The Veteran filed a notice of disagreement (NOD) in February 2007, and the RO issued a statement of the case (SOC) in July 2007.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in September 2007. 

In July 2008, the Board remanded the claims on appeal to the RO for so that the Veteran could be scheduled for a Board video-conference hearing in accordance with his request.  In September 2008, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record. 

In December 2008, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing some of the requested action, the AMC continued the denial of each claim (as reflected in a March 2010 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration. 

In November 2010, the Board expanded the appeal to include the matter of entitlement to a TDIU due to the headache and cervical spine disabilities under consideration in this appeal ( consistent with Rice v. Shinseki, 22 Vet. App. 447   (2009)), and again remanded the claims on appeal to the RO, via the AMC, for additional development.  After accomplishing some of the requested action, the AMC continued the denial of an increased rating for the Veteran's cervical spine disability (as reflected in a July 2014 SSOC), and returned this matter to the Board for further appellate consideration. 

In a July 2014 rating decision, the RO granted a 50 percent rating for headaches residual to head trauma, from December 23, 2010.  At that time, the RO determined that this was a full grant of the benefit sought on appeal.  However, in April 2015 decision, the Board disagreed, noting that inasmuch as higher ratings are available for headaches prior to December 23, 2010, and a Veteran is presumed to seek the maximum available benefit for a disability, the claim for rating in excess of 10 percent for headaches prior to December 23, 2010 remains viable on appeal.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).

Moreover, although the Veteran has been awarded the maximum schedular rating for headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100, there remains for consideration the Veteran's entitlement to a higher, extra-schedular rating for that disability.  Thus, the Board's characterization of the matter of the Veteran's entitlement to a rating in excess of 50 percent for headaches, as reflected on the title page.

In the July 2014 rating decision, the RO also granted a TDIU, effective December 23, 2010.  Again, the RO found that this was a grant of the full benefit sought on appeal.  However, the Board determined that, as the RO did not award  a TDIU back to the date of claim, this matter remained on appeal.

In April 2015, the Board again remanded the claims on appeal to the agency of original jurisdiction (AOJ) for additional development.  After  accomplishing further development, in June 2016, the AOJ granted a 50 percent rating for headaches residual to head trauma, from December 1, 2005; granted a  40 percent disability rating for residuals of fracture of the cervical spine, from May 16, 2016; and awarded a TDIU from December 1, 2005.  The AOJ continued the denial of a disability rating in excess of 20 percent for the Veteran's cervical spine disability prior to May 16, 2016 (as reflected in a March 2010 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration.  

In light of the above, the availability of higher schedular (and, particularly for headaches, possible extra-schedular ) ratings for the disabilities under consideration, the Board has construed the remaining higher rating claims on appeal as encompassing the matters set forth on the title page.  See Hart, supra; AB, supra.,
the 
Furthermore, as discussed above, as the Veteran has been awarded the maximum schedular rating for headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100, as of December 1, 2005, the Board will consider whether referral of the claim for extra-schedular consideration of a higher, extra-schedular rating for that disability is warranted.  

While the Veteran previously had a paper claims file, this appeal is now being processed  utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.


The Board's decisions addressing the claims of entitlement to higher ratings for his headache and cervical spine disabilities are set forth below.  The remaining TDIU claim on appeal is addressed in the remand following the order; this matter is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, as noted in the December 2008, November 2010, and April 2015 Board remands, the Veteran has raised claims for service connection for tinnitus and for depression, to include as secondary to his service-connected disabilities.  However, as these claims have not been adjudicated by the AOJ, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The Veteran filed a claim for increased rating for headaches on December 1, 2005, and there is so evidence  from which it  was factually ascertainable that increase in the severity of the service-connected post traumatic headaches, warranting assignment of a disability rating in excess of 10 percent rating, occurred during the one-year period prior to December 1, 2005.

3.  Since  December 1, 2005, the Veteran's service-connected post traumatic headaches have been characterized by frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, he is in receipt of maximum schedular rating for migraine headaches, and the rating schedular adequately contemplates the symptoms and associated level of disability of the headaches.

4.  At no pertinent point prior to May 16, 2016, was the Veteran's service-connected residuals of fracture of the cervical spine manifested by motion  limited to 15 degrees or less , to include with consideration of pain on motion and any limitation of function on repetitive use, nor was there evidence of  any ankylosis of the cervical spine, or  physician prescribed bed rest having a total duration of at least four weeks over a 12 month period.

5.  Since May 16, 2016, the Veteran's service-connected residuals of fracture of the cervical spine  have not included unfavorable ankylosis of the entire spine.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent disability rating for service-connected post traumatic headaches for the one-year period  from December 1, 2004 to December 1, 2005, are not met.  38 U.S.C. §§ 1155, 5110 (2012); 38 C.F.R. §§ 3.400(o)(2), 4.124a, Diagnostic Code 8100 (2017).  

2.  The criteria fora  50 percent disability rating for service-connected post traumatic headaches, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3,321,for December 1, 2005,  are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(b)(1), 4.124a, Diagnostic Code 8100 (2017).  

3.  The criteria for a disability rating in excess of 20 percent for service-connected residuals of fracture of the cervical spine, prior to May16, 2016, are  not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(b)(1), 4.1 -4. ,7, 4,.40, 4.45, 4.71a,,General Rating Formula for Injuries and Disease of the Spine, and Formula for Rating Intervertebral Disc Syndrome (IVDS)  Based on Incapacitating Episodes (for Diagnostic Codes 5235 to 5243) .  (2017).  

4. The criteria for a disability rating in excess of 40 percent for service-connected residuals of fracture of the cervical spine,, from May 16, 2016, are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(b)(1), 4.44.71a, General Rating Formula for Injuries and Disease of the Spine, and Formula for Rating IVDS  Based on Incapacitating Episodes (for Diagnostic Codes 5235 to 5243) .    (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

After a complete or substantially complete application for benefits is received, notice provisions under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  See Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

For increased-compensation claims, which include TDIU claims, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

Prior to the rating decision on appeal, a June 2006 letter notified the Veteran of the evidence not of record that was needed to substantiate his claims for increase.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with requisite notice of how VA assigns rating and effective dates, as well as the type of information that impacts those determinations.  The Board finds that this letter meets the VCAA's content and timing of notice requirements.

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claims, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matters herein decided.  .  Pertinent evidence associated with the claims file consists of the Veteran's VA and private treatment records, Social Security disability records, as well as the reports of August 2004, June 2006, December 2009 (with December 2010 addendum opinion), and May 2016 VA examinations..  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his representative on his behalf and a transcript of the September 2008 Board hearing.  The Board finds that no further action on any of these matters,  prior to appellate consideration, is required.

As for the September 2008 Board hearing, the Veteran was provided the opportunity to orally set forth his contentions.  During the hearing, the undersigned VLJ identified the issue (then, characterized only as increased rating claims for residuals of fracture of the cervical spine and post traumatic headaches), and the Veteran provided testimony regarding the functional effects of his headaches and cervical spine disability.  The hearing transcript also reflects appropriate exchanges between the Veteran, his representative, and the presiding VLJ pertaining to the Veteran's current problems and treatment.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence pertinent to the Veteran's claims on appeal, on these facts, such omission was harmless.  Following the hearing, the Board directed further development of the higher rating claims, and ultimately, the TDIU claim, in multiple remands, as a result of which additional evidence was subsequently added to the record Thus, the hearing was legally sufficient.  See 38 C.F.R. § 3.103(c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Regarding the December 2008, November 2010, and April 2015 remands, the Board finds that the AOJ has substantially complied with the prior remand directives, to the extent possible.  See Stegall v. West, 11 Vet. App. 268 1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) aff'd, Dyment v. Principi, 287 F.3d 1377 (2002) (holding that further remand not necessary under Stegall where the Board's remand instructions were substantially complied with). 

Pursuant to the remand directives in December 2008, November 2010, and April 2015, the Veteran's VA treatment records from Butler VA Medical Center (VAMC) from December 2004 to March 2014 were associated with the claims file.  The claims file also contains private treatment records from Dr. M. as requested in the December 2008 and November 2010 remand directives.  In addition, the Veteran was re-examined in December 2009 and June 2016 for the purposes of assessing the severity of his service-connected post traumatic headaches and cervical spine disability and to determine the effect of such disabilities on the Veteran's employment.  As explained in more detail below, the  June 2016 VA examinations were substantially responsive to the remand instructions.  Furthermore, as directed, after receipt of the additional evidence, the AOJ adjudicated the claim, as reflected in the August 2017 SSOC. 

In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim herein decided.    Therefore, there is no prejudice to the Veteran in the Board proceeding to a decision on these matter.  at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis of Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where service connection has already been established and an increase in the assigned disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges. however, that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Each following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

A.  Posttraumatic Headaches

With respect to the Veteran's claim for higher ratings for  post traumatic headaches, in the November 2017 appellant's post-remand brief, the Veteran's representative asserts that the Board should consider whether the Veteran is entitled a to a higher disability rating for post traumatic headaches based on evidence that his disability increased in severity within the one year period prior to the date of claim for an increase in compensation.  See 38 U.S.C. § 5110(b)(2) (2012); 38 C.F.R. § 3.400(o)(2).  The Board notes that in general, VA regulations provide that the effective date of an award based on a claim for increase of compensation shall not be earlier than the date of receipt of application therefor.  See ; however, an exception to this rule provides that section 5110(b)(2) provides that "[t]he effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date." See also 38 C.F.R. § 3.400(o)(2) (2017).

The Veteran's post traumatic headaches are currently evaluated as 10 percent disabling prior to December 1, 2005 and as of 50 percent disabling as of December 1, 2005.  Both ratings have been assigned under a, Diagnostic Code 8100,for migraine headaches.  See 38 C.F.R. § 4.124a.  Under Diagnostic Code 8100, migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months are rated as 10 percent disabling.  A 30 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months are rated 30 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  Migraine headaches manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent disability rating.  38 C.F.R. § 4.124a.

VA regulations do not define "prostrating;" nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

Regarding the matter of issue of whether the Veteran in entitled a disability rating in excess of 10 percent for headaches  prior to December 1, 2005, a review of the entire record, to include VA treatment records, the Board finds no credible lay or medical evidence from which it is factually ascertainable that the post traumatic headaches manifested by prostrating attacks occurring on average once a month or very frequent completely prostrating and prolonged attacks productive of economic in adaptability within the one year prior to December 1, 2005, the date of receipt of the claim for an increased in compensation for post traumatic headaches.. 

The Veteran also is not entitled to a disability rating in excess of 50 percent at any point since December 1, 2005, as this is the maximum schedular disability rating available for his disability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The Board has carefully reviewed the rating schedule and finds no other diagnostic code that would provide a basis to grant a higher rating for this disorder, given the nature and location of the s disability.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's post traumatic headaches been shown to be so exceptional or unusual as to render the regular schedular criteria for rating the disability inadequate, and to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).
 
There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describes the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); see also Thun, supra.

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  See 38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, supra.

Here, the applicable rating criteria for migraine headaches reasonably describe the Veteran's disability level and symptomatology.  The schedular criteria for migraine headaches contemplate the nature, severity, and frequency of his painful headaches, the effect of medication, as well as, exacerbations or flare-ups of his headache symptoms.  Furthermore, the Veteran contends that the symptoms of impact his ability; however, such factor is contemplated in the rating criteria, which contemplate severe economic inadaptability.   As such, the Board finds that the rating schedule is adequate to evaluate the disability under consideration, and the Board need not proceed to consider the second factor, viz., whether there are attendant related factors such as marked interference with employment or frequent periods of hospitalization,  See Thun, supra.

Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321  (b)(1) are not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


Based on the competent and probative evidence, the Board finds that a disability rating in excess of 20 percent prior to May 16, 2016 and in excess of 40 percent as of May 16, 2016 is not warranted for the Veteran's residuals of fracture of the cervical spine.  As such, there is no basis for further  staged rating of the Veteran's post-traumatic headaches,  and the claim for higher ratings must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher disability rating at any pertinent point.  See 38 U.S.C.A § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. Cervical Spine

The Veteran is currently assigned a 20 percent disability rating prior to May 16, 2016 and a 40 percent disability rating from e May 16, 2016 for residuals of fracture of the cervical spine.  Although the ratings have been assigned under  Diagnostic Code 5243 (for degenerativedisc disease), all spine under the General Rating Formula for Diseases and Injuries of the Spine. 38 C.F.R. § 4.71a,

Under, the General Rating Formula  a 20 percent rating is assigned e for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or, the combined range of motion of the cervical spine is not greater than 120 degrees, or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted where forward flexion of the cervical spine is 15 degrees or less, or there is favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned where there is unfavorable ankylosis of the entire cervical spine and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a .
Forward flexion, extension and lateral flexion to 45 degrees, each, and rotation to 80 degrees, are considered normal range of motion of the cervical spine.  38 C.F.R. § 4.71a, Plate V.

The Board points that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v.. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id.  quoting 38 C.F.R. § 4.40. 

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint. 38 C.F.R. § 4.59. The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The evidence of record shows that, even with consideration of functional loss due to pain and other factors, and any limitation of function on repetitive use, forward flexion of the Veteran's cervical spine was not limited to 15 degrees or less at any pertinent point prior to May 16, 2016.  See VA June 2006 and December 2009 VA examination reports.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension and the ankylosis results in one or more stated conditions.  See 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Notes 5.  The Board observes that the December 2009 VA examiner noted that the Veteran had C2-3 level ankyloisis and this was unfavorable as it can affect the neck range of motion.  The Board emphasizes that the examiner stated that the ankylosis was at C2-3 level and not the entire cervical spine.  In addition, cervical range of motion during the December 2009 examination revealed forward flexion from zero to 40 degrees and extension from zero to ten degrees.  The June 2006 VA examination demonstrated forward flexion from zero to 40 degrees with not much complaint of pain and extension from zero to 20 degrees.  Furthermore, although the Veteran's VA and private treatment records document reduced range of motion of the cervical spine, there was no indication that the Veteran's entire cervical spine was fixed in flexion or extension at any time prior to May 16, 2016.  Thus, the evidence reveals that the Veteran did not have unfavorable ankylosis of the entire cervical spine prior to May 16, 2016 .  Id.  In light of the foregoing, the preponderance of the evidence shows that a disability rating in excess of 20 percent for service-connected osteoarthritis of the cervical spine prior to May 16, 2016 is not warranted.

With respect to whether the Veteran is entitled to a rating higher than 40 percent for residuals of a fracture of the cervical spine since May 16, 2016, the competent and credible lay and medical evidence do not reflect that cervical spine disability is manifested by  unfavorable ankylosis of the entire spine.  Thus, the preponderance of the evidence shows that a disability rating in excess of 40 percent for service-connected cervical spine disability from  May 16, 2016 is not warranted.

Pursuant to Note 1 of the General Rating Formula, the Board has considered whether  the Veteran should receive a separate rating for any objective neurological abnormalities, associated with the Veteran's service-connected residuals of fracture of the cervical spine.  he June 2006, December 2009, and May 2016 VA examinations all revealed that the Veteran does not have any separately ratable  neurological manifestations of cervical spine disability.  Furthermore, there is no medical evidence of any other neurological disability related to the Veteran's service-connected cervical spine disability. Thus, the Veteran is not entitled to a separate disability rating a neurological disability associated with a cervical spine disability.

Alternatively, the Board has also considered whether the Veteran is entitled to a higher disability rating under the Formula for Rating IVDS Based on Incapacitating Episode-pursuant to which disability is rated based on the number of the number of "incapacitating episodes" suffered in a one-year period.  38 C.F.R. § 3.71a.   An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1). Under that formula,  a 40 percent rating is warranted where IVDS results in incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 month; and a  60 percent rating is warranted where IVDS results in incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

There is no competent or credible lay or medical evidence of record that indicates the Veteran has had any physician prescribed bed rest having a total duration of at least four weeks over a 12 month period at any time during the appeal period.  Accordingly, the preponderance of the evidence shows that the Veteran is not entitled to a disability rating in excess of 20 percent prior to May 16, 2016 and 40 percent since May 16, 2016 under the Formula for Rating IVDS Based on Incapacitating Episodes.

With respect to whether the claim should be referred for extra-schedular consideration, the Board finds that the schedular criteria are adequate to rate the Veteran's service-connected  cervical spine disability at all pertinent points.  See 38 C.F.R. § 3.321 and  Thun, supra.  The rating schedule fully contemplates the described symptomatology associated with the cervical spine disability-including, limited motion, weakness, fatigue, and pain.  The evidence summarized above does not show any additional functional impairment that is not contemplated by the applicable schedular criteria.  Moreover, there is no medical indication or argument that the applicable criteria are inadequate to rate the Veteran's cervical spine disability.

Based on the competent and probative evidence, the Board finds that a disability rating in excess of 20 percent prior to May 16, 2016 or in excess of 40 percent since May 16, 2016, for service-connected residuals of fracture of the cervical spine, is not warranted.  As such, there is no basis for further staged rating of the disability, and the claim for a higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher disability rating at any pertinent point.  See 38 U.S.C.A § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A disability rating in excess of 10 percent for service-connected post traumatic headaches, during the one-year period from December 1, 2004 to December 1, 2005, is denied.

A disability rating in excess of 50 percent for service-connected post traumatic headaches from  December 1, 2005, on an extrsa-schedular basis pursuant to38 C.F.R. § 3.321, is denied.

A disability rating in excess of 20 percent for service-connected residuals of fracture of the cervical spine, prior to May 16, 2016 is denied.

A disability rating in excess of 40 percent since May 16, 2016 for service-connected residuals of fracture of the cervical spine is denied.


REMAND

Regarding the claim of entitlement to a TDIU prior to December 1, 2005, the Board notes that in June 2003, the RO received a completed VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  In December 2010, the Board determined that the matter of the issue of entitlement to a TDIU due to headaches and residuals of a fracture of the cervical spine was raised by the Veteran and it is considered as a component of the higher rating claims.  The AOJ adjudicated the claim in a July 2014 rating decision granting entitlement to a TDIU, effective December 23, 2010.  In a June 2016 rating decision, the AOJ assigned an effective date of December 1, 2005 for the award of a  TDIU.

The Veteran asserted that his service-connected headaches and neck pain prevent him from securing or following any substantially gainful employment beginning in October 1997.  See June 2003 VA Form 21-8940.  He last worked full time in October 1997.  He completed high school and two years of college.  He worked as an industrial electrician from June 1990 to October 1997.

The claims file contains a September 2002 medical opinion from the Veteran's private physician.  He opined that the Veteran was totally disabled and unable to do any gainful work.  He noted that the Veteran suffered from chronic daily muscle contracture headaches, persistent pain secondary to old cervical spine fracture, degenerative disc disease, bilateral carpal tunnel syndrome, and major depression.  The physician explained that the Veteran was unable to bend or lift and he was unable to travel in a vehicle for more than an hour due to the chronic nature of his pain.  He also noted that the Veteran was on multiple muscle relaxant/opioid medications for the control of pain.  A May 2016 VA examiner reviewed the claims file and determined that since December 2004, the Veteran had an unchanging pattern of daily-weekly fluctuations of his disabling headaches, which have prohibited from employment with his frequent need to lay down.  In light of the foregoing, the evidence indicates that the Veteran's service-connected headaches and cervical spine disorder may have resulted in unemployability prior to December 1, 2005.

During the relevant appeal period prior to December 1, 2005, the Veteran was service-connected for the following: residuals of fracture of the cervical spine, evaluated as 20 percent disabling and post traumatic headaches, evaluated as 10 percent disabling.  The combined rating was 30 percent.  Accordingly, the percentage requirements for a schedular TDIU due to those disabilities, pursuant to the provisions of 38 C.F.R. § 4.16(a), were not met prior to December 1, 2005.

Nonetheless, VA's policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage ratings.  See 38 C.F.R. § 4.16(b).  If the Board determines that the evidence indicates that the Veteran is unemployable by reason of his service-connected disabilities and the service-connected disabilities do not meet the percentage requirements, the Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance, and must, instead, refer the claim to the Director, Compensation Services for adjudication.  See Bowling v. Principi, 15 Vet. App. 1 (2001).

Hence, in light of the evidence discussed above, the matter of TDIU prior to December 1, 20005 must be referred to the Director, Compensation Service for extra-schedular consideration, pursuant to 38 C.F.R. § 4.16(b).

Accordingly, this matter of is hereby REMANDED for the following action:

1.  Submit  to the Director, VA Compensation Service, the Veteran's claim for a TDIU claim due to service-connected headaches and/or residuals of a fracture of the cervical spine for the period prior to December 1, 2005.for extra-schedular consideration, in accordance with the provisions of 38 C.F.R. 4.16(b).

2.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the remaining TDIU claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the record since the last adjudication), and legal authority (to include 38 C.F.R. § 4.16(b)).

3.  If the benefit  sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of all additional legal authority considered, along with clear reasons and bases for all determinations, and afford them an  appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.. §§ 5109B, 7112 (2012).  




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


